Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are allowed.


Information Disclosure Statement
The YouTube video cited in the IDS would not play.  Examiner attempted it in multiple browsers and on multiple computers. The Examiner therefore only considered what was filed with the IDS, specifically the two page document.  Examiner assumed that the information regarding Spinute (the brief description) to be the only relevant information within the document. 

Allowable Subject Matter
As to claim 1, the closest prior art of record, Massey (U.S. PG Pub. 2013/0047010) fails to teach or suggest, either alone or in combination sending, using the at least one network interface, a beacon signal that identifies the laundry machine and indicates a current status of the laundry machine as reserved, the beacon signal being detectable by a mobile computing device in proximity to the laundry machine; and responsive to receiving a second control signal from the at least one management server device, altering the operational state of the laundry machine to activate the laundry machine for 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119